Fourth Court of Appeals
                                        San Antonio, Texas
                                            September 22, 2014

                                            No. 04-14-00656-CV

                     IN RE FAMILY DOLLAR STORES OF TEXAS, LLC,
                             A Texas Limited Liability Company

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

       On September 18, 2014, relator filed a petition for writ of mandamus and motion for
emergency temporary relief. This court is of the opinion that a serious question concerning the
mandamus relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The
respondent and the real party in interest may file a response to the petition for writ of
mandamus in this court no later than October 6, 2014. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.

        Relator’s request for temporary relief is GRANTED. The current trial setting of October
6, 2014, in the underlying matter is TEMPORARILY STAYED pending final resolution of the
petition filed in this court.


           It is so ORDERED on September 22th, 2014.                              PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 391473, styled 2444 Babcock, Ltd., a Texas Limited Partnership v. Family
Dollar Stores of Texas, LLC, a Texas Limited Liability Company, pending in the County Court at Law No. 3, Bexar
County, Texas, the Honorable David J. Rodriguez presiding.